The suit was for the statutory penalty for failure to satisfy the record of a mortgage executed by several mortgagors. The trial resulted in a nonsuit, with a bill of exceptions, because of the sustaining of the defendants' motion to exclude the notice for satisfaction, because it was not signed by all of the mortgagors. Section 9023 (4898) of the Code; Wilkerson v. Sorsby, 201 Ala. 182, 77 So. 708; Butler Co. v. Brooks,204 Ala. 195, 85 So. 778; Jowers v. Brown Bros., 137 Ala. 582,34 So. 827; Jarratt v. McCabe, 75 Ala. 325; Scott v. Fields,75 Ala. 419; Grooms v. Hannon, 59 Ala. 510; McClendon v. Henderson Land  Development Co., 9 Ala. App. 480, 63 So. 811. See Hamilton v. Hussmann Ref.  Sup. Co., 214 Ala. 376, 108 So. 50, for recent strict construction of this penal statute. The judgment of the lower court is affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.